DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Florian et al., WO2010072690 (attached machine translation used for interpretation) in view of McKnight et al., US PGPub 2017/0158877.


    PNG
    media_image1.png
    381
    529
    media_image1.png
    Greyscale

Regarding claims 1 and 9, Florian et al. discloses an elevator system (19), comprising: a hoistway (1); an elevator car (3) disposed in the hoistway (1) and movable therein; a belt (12) operably connected to the elevator car (3) to suspend and/or drive the elevator car (3) along the hoistway (1), the belt (12) including a plurality of tension members (22) arranged along a belt width (left to right in fig 2a) and extending longitudinally along a length of the belt (see fig 2a), each tension member (22) including a plurality of mineral load carrying fibers (50) disposed in a matrix material (see page 3, line 21 -25); and a jacket material (15) at least partially encapsulating (see fig 2b) the plurality of tension members (22); wherein the plurality of mineral load carrying fibers (50) are a plurality of basalt load carrying fibers (see page 3, line 24 in attached translation); and wherein the matrix material (as described above) is a polyurethane or epoxy material (see page 3, lines 21-23), wherein the matrix material (as described above) includes on or more of fillers or additives (see page 3, line 28) to enhance strength of the matrix material (as described above).  Florian et al. does not specify that the tension member has a cross sectional thickness in the range of .5 to 1mm.  It would have been an obvious matter of design choice to employ a tension member of the specified size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ a tension member of the specified size in order to optimize economic considerations and design strength considerations for a specific elevator application of smaller size and weight.  Florian et al. does not specify that the matrix material is a polybenzoxazine material. 
McKnight et al. teaches a similar heat shielding polymer matrix encasing fibers with a polybenzoxazine material matrix (see [0027]).  It would have been obvious to provide the polybenzoxazine material matrix described by McKnight et al. to the system disclosed by Florian et al. in order in enhance the thermal resistance, strength and stiffness of the structure.
Regarding claims 3 and 11, Florian et al. in view of McKnight et al. discloses the belt of claims 1 and 9, wherein the plurality of mineral load carrying fibers (50) are configured to enhance a fire resistance (basalt fibers are well known as a fiber resistant material) of the tension members (22).
Regarding claims 4-7 and 12-15, Florian et al. in view of McKnight et al. discloses the belt of claims 1 and 9 wherein the plurality of mineral load carrying fibers (50) are basalt fibers (see page 3, line 24 in attached translation) with sustained operating temperature, melting temperature, density and tensile strength of the fiber of the specified value, which results from the properties of the materials selected.
Regarding claims 8 and 16, Florian et al. in view of McKnight et al. discloses the belt of claims 1 and 9, wherein the matrix material (as described above) is a polyurethane material (see [0087] in Pelto-Huikko et al.).

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.  
On pages 5-6 of the Remarks, Applicant argues that McKnight does not disclose that the matrix material includes an additive to enhance strength or flame retardation.  Examiner respectfully disagrees.  McKnight does disclose including one or more fillers or additives (see page 3, line 28), to enhance strength of the matrix material (as described above).  Therefore McKnigth discloses the disputed limitation and applicants argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654